DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 08/04/2021.
Applicant’s cancelation of claims 1-15, 17-20, and 29 is acknowledged and require no further examining.  Claim 16, 21-28, and 30-33 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 21-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over reference Badini et al. (8839597) in view of references Specht et al. (8201606), Martin (5976315), and Schroeder et al. (7600360).
Regarding claim 16, Badini et al. disclose an assembly (1) for producing sealed packaging units (3) from a sheet packaging material (column 1 lines 43-45), the assembly (1) comprising:
an advancement device (4, column 6 lines 19-22) for advancing the sheet packaging material along an advancement direction (A); and
a transverse sealing device (15, 16) for sealing the continuous tube (2) transversely to the advancement direction (A) and to thereby define a sealed packaging unit (3); 
wherein the continuous tube (2) having a longitudinal sealing band (column 1 lines 51-53) arranged parallelly to the advancement direction (A) that is formed by sealing opposite borders of the sheet of packaging material,
wherein the transverse sealing device (15, 16) comprises a sealing element (15) and an abutment element (16), respectively located on opposite sides of the continuous tube (2), that are configured to mutually cooperate during sealing,
wherein transverse sealing device (15, 16) is an ultrasonic sealing device and the sealing element (15) is a sonotrode, and
wherein the transverse sealing device (15, 16) has a recess (57) configured to house, during sealing, a neck of a pouring spout (11) applied to the continuous tube (2).

Badini et al. disclose that it is known in the art that to receive the continuous tube, a web is folded into cylinder and sealed longitudinally to form a tube. (Column 1 lines 51-53)  This implies the tube comprises a longitudinal sealing band.
Badini et al. disclose forming assembly (4) engages the tube (4) and moves vertically on the advancement direction. (Column 3 lines 63-67, Column 6 lines 19-22)  Therefore, Badini et al. is interpreted to comprise an advancement device.
However, Badini et al. does not explicitly disclose the sealing element is located on a side of the continuous tube on which the longitudinal sealing band is located, does not disclose the recess is at least partially included in the abutment element, and does not disclose the recess is located on an upstream surface of the abutment element.
Specht et al. disclose a transverse sealing device (10) comprising: an anvil (16); and an sealing device (18), wherein the anvil (16) and sealing device (18) are arranged on opposite sides of a tube (12), wherein the sealing device (18) comprises a recess (34) to receive the longitudinal seal (14). (Figure 1, 2 and Column 4 lines 54-58, Column 5 lines 42-45, Column 6 line 66-67 through Column 7 lines 1-2)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transverse sealing device of Badini et al. by incorporating the recess and arrange the sealing device on the side of the continuous tube with the longitudinal sealing band since column 3 lines 66-67 through column 4 lines 1-2 of Specht et al. states such a modification would reduce pressure exerted on the longitudinal seal.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transverse sealing device Badini et al. by having the recess situated in the abutment element as taught by Martin, since column 5 lines 13-25 of Martin states such a modification would allow transverse sealing device to overcome any weakening due to the forming of the recess and ensure high degree of force pressure without twisting of the tool.
Schroeder et al. disclose a vertical form fill system comprising a transverse sealer (212), wherein, during the filling process, the pouring spout (214) is situated adjacent to the upstream surface of the transverse sealer (212). (Figure 10 and Column 8 lines 34-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Badini et al. and Martin by having the pouring spout situated adjacent to the upstream surface of the transverse sealer as taught by Schroeder et al., since column 1 lines 30-34 and column 2 lines 41-45 of Schroeder et al. states such a modification would improve the evacuation efficiency when making the packaging unit.
When modifying Bardini et al. and Martin in view of Schroeder et al., the recess is interpreted to be located on the upstream surface of the abutment element relative to 
Regarding claim 21, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the claimed invention as stated above but do not disclose the recess has an asymmetrical surface.
Martin disclose a transverse sealing device comprising an asymmetrical recess (12), wherein the asymmetrical recess comprises: a bottom surface (see figure 1 below) configured to face an edge of a neck (4); and a side surface (see figure 1 below) configured to encircle the neck (4), and wherein the side surface (see figure 1 below) extends towards the opposing element. (Figure 1 and Column 6 lines 12-19) 
[AltContent: arrow][AltContent: textbox (Connection Surface)][AltContent: textbox (Side Surface)][AltContent: textbox (Bottom Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Martin)]
    PNG
    media_image1.png
    458
    622
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the recess of Badini et al. by incorporating the asymmetrical configured as taught by Martin since 
Regarding claim 22, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the advancement device (Badini et al. – 4, column 6 lines 19-22) comprises a pair of gripping jaws (Badini et al. – 5, 6) for gripping the continuous tube (Badini et al. – 2), the pair of gripping jaws (Badini et al. – 5, 6) comprising a first jaw (Badini et al. – 5) including the sealing element (Badini et al. – 15) and a second jaw (Badini et al. – 6) including the abutment element (Badini et al. – 16). (Badini et al. – Column 4 lines 1-6, 20-25)
Regarding claim 23, Badini et al. disclose the recess (57) is at least partially located in the sealing element.  When modifying Badini et al. and Specht et al. in view of Martin to have the recess on the side with the abutment element, the recess is interpreted to be included in the second jaw.
Regarding claim 24, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose a pair of half-shells (Badini et al. – 9, 10), each connected to a respective gripping jaw (Badini et al. – 5, 6), the half-shells (Badini et al. – 9, 10) being displaceable into an active position to isolate a preset volume inside a portion of the continuous tube (Badini et al. – 2) intended to define a sealed packaging unit (Badini et al. – 3). (Badini et al. – Figure 1 and Column 4 lines 11-19)
Regarding claim 25, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose a cutting device (Badini et al. – 62) for cutting the continuous tube (Badini et al. – 2) to thereby separate consecutive sealed packaging units (Badini 
Regarding claim 26, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the cutting device comprises a blade (Badini et al. – 62) that is at least partially housed in the abutment element (Badini et al. – 16). (Badini et al. – Column 5 lines 36-42)
Regarding claim 27, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the blade (Badini et al. – 62) comprises a thinned portion delimited by a cutting edge and a thickened portion from which the thinned portion protrudes. (Badini et al. – Column 5 lines 43-47)
Regarding claim 28, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the sealing element (Badini et al. – 15) has a seat (Badini et al. – 60) facing the blade (Badini et al. – 62) for receiving a cutting end of the blade (Badini et al. – 62) during cutting. (Badini et al. – Column 5 lines 36-42)
Regarding claim 30, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the advancement device (Badini et al. – 4, column 6 lines 19-22) is configured to exert a preliminary forming action on the sheet packaging material. (Badini et al. – Column 4 lines 11-19, Column 6 lines 27-31)
Regarding claim 31, Badini et al. disclose an assembly (1) for producing sealed packaging units (3) from a sheet packaging material (column 1 lines 43-45) that moves along an advancement direction (A), the assembly (1) comprising:
a longitudinal sealing device (column 1 lines 51-53) for sealing opposite borders of the sheet packaging material along a longitudinal sealing band, 
a transverse sealing device (15, 16) for sealing opposite ends of the continuous tube (2) transverse to the advancement direction, wherein the sealing thereby forms a sealed packaging unit (3),
wherein the transverse sealing device (15, 16) comprises a sealing element (15) and an abutment element (16), 
wherein the sealing element (15) and the abutment element (16) cooperate when sealing ends of the continuous tube (2) when forming the sealed packaging unit (3).
(Figure 1 and Column 1 lines 43-53, Column 3 lines 30-35, 63-67, Column 4 lines 1-10)
Badini et al. disclose that it is known in the art that to receive the continuous tube, a longitudinal seal is formed on the opposing sides of a sheet packaging material. (Column 1 lines 51-53)  In order to form the longitudinal seal, a longitudinal sealing device must be present.  Therefore, Badini et al. is interpreted to comprise a longitudinal sealing device.
However, Badini et al. does not explicitly disclose the sealing element is located on a side of the continuous tube on which the longitudinal sealing band is located and do not disclose the recess is located on an upstream surface of the abutment element.
Specht et al. disclose a transverse sealing device (10) comprising: an anvil (16); and a sealing device (18), wherein the anvil (16) and sealing device (18) are arranged on opposite sides of a tube (12), wherein the sealing device (18) comprises a recess 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transverse sealing device of Badini et al. by incorporating the recess and arrange the sealing device on the side of the continuous tube with the longitudinal sealing band since column 3 lines 66-67 through column 4 lines 1-2 of Specht et al. states such a modification would reduce pressure exerted on the longitudinal seal.
Schroeder et al. disclose a vertical form fill system comprising a transverse sealer (212), wherein, during the filling process, the pouring spout (214) is situated adjacent to the upstream surface of the transverse sealer (212). (Figure 10 and Column 8 lines 34-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Badini et al. by having the pouring spout situated adjacent to the upstream surface of the transverse sealer as taught by Schroeder et al., since column 1 lines 30-34 and column 2 lines 41-45 of Schroeder et al. states such a modification would improve the evacuation efficiency when making the packaging unit.
When modifying Bardini et al. in view of Schroeder et al., the recess is interpreted to be located on the upstream surface of the abutment element relative to the advancement direction in order to accommodate the pouring spout situated adjacent to the upstream surface of the transverse sealer.
Regarding claim 32, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the recess (Badini et al. – 57) by a bottom surface (Martin – see figure 1 above) configured to face an edge of the neck (Badini et al. – 11) and by a side surface (Martin – see figure 1 above) intended to encircle the neck (Badini et al. – 11) and a connection surface (Martin – see figure 1 above) interposed between the bottom surface (Martin – see figure 1 above) and the side surface (Martin – see figure 1 above) nearest to the continuous tube (Badini et al. – 2). (Martin – Figure 1)
Regarding claim 33, Badini et al. modified by Specht et al., Martin, and Schroeder et al. disclose the recess (Badini et al. – 57) by a bottom surface (Martin – see figure 1 above) configured to face an edge of the neck (Badini et al. – 11) and by a side surface (Martin – see figure 1 above) intended to encircle the neck (Badini et al. – 11) and a connection surface (Martin – see figure 1 above) interposed between the bottom surface (Martin – see figure 1 above) and the side surface (Martin – see figure 1 above) nearest to the continuous tube (Badini et al. – 2). (Martin – Figure 1)

Response to Arguments
The Amendments filed on 08/04/2021 have been entered.  Applicant’s cancelation of claims 1-15, 17-20, and 29 is acknowledged and require no further examining.  Claim 16, 21-28, and 30-33 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.



In response to the arguments of the rejections under 35 U.S.C 103 with references Badini et al. (8839597) modified by references Spechet et al. (8201606) and Martin (5976315), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Schroeder et al. (7600360).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 21, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731